Case: 15-31113      Document: 00513787979         Page: 1    Date Filed: 12/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 15-31113                        United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          December 7, 2016
CLARENCE SIMON, JR.,
                                                                            Lyle W. Cayce
              Plaintiff - Appellant Cross-Appellee                               Clerk


v.

LONGNECKER PROPERTIES, INCORPORATED; C-PORT, L.L.C.;
SEACOR MARINE, L.L.C.; ANADARKO PETROLEUM CORPORATION;
THOMAS ENERGY SERVICES, L.L.C.,

              Defendants - Appellees

TRI-DRILL, L.L.C.,

              Defendant - Appellee Cross-Appellant



                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CV-1178


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:*
       The court has considered this appeal in light of the briefs, oral argument
and pertinent portions of the record. Having done so, we find no reversible




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31113     Document: 00513787979     Page: 2   Date Filed: 12/07/2016



                                  No. 15-31113
error of law or fact and affirm essentially for the reasons stated by the district
court. We dismiss the cross-appeal of Tri-Drill as moot.
           AFFIRMED IN PART, APPEAL OF TRI-DRILL DISMISSED.




                                        2